DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9)  in the reply filed on 11/11/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a first protection layer” and “a third protection layer”. Claim 1 only recites  “a second protection layer “ while Claim 2 only recites “a fourth protection layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No. 2021/0272893) in view of Basker et al (US Patent No. 9,508,825).
Regarding claim 1, as best understood, Song discloses a semiconductor structure, comprising: a substrate Fig 3A, 100; a first dielectric layer Fig 3A, GS, a first gate structure and a plurality of second gate structures over the substrate, wherein: the first gate structure is adjacent to at least one of the plurality of second gate structures Fig 2 and Fig 3A, a second protection layer Fig 3A, GP is formed on a top of a second gate structure Fig 3A, GE2 of the plurality of second gate structures, a first source-drain doped layer is formed between the first gate structure and an adjacent second gate structure of the at least one second gate structure Fig 3A, SD, and the first dielectric layer covers a sidewall of the first gate structure and a sidewall of the second gate structure Fig 3A, and exposes a top surface of the second protection layer Fig 3A; a first conductive structure Fig 3A, AC4 and Fig 3B, AC7 in the first dielectric layer over the first source-drain doped layer Fig 3A/3B; and a conductive layer Fig 3A, M1 on the first gate structure and the first conductive structure Fig 3A/3B. Song discloses all the limitations except for the arrangement of the conductive layer relative to the first dielectric layer. Whereas Basker discloses wherein a top surface of the conductive layer is coplanar with a top surface of the first dielectric layer Fig 2B, 4B 6 and Fig 9. Song and Basker are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Song because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dielectric layer arrangement and incorporate the teachings of Basker to improve device insulation and ease in manufacturing process.
Regarding claim 2, as best understood, Song discloses a second source-drain doped layer, formed in the substrate between adjacent second gate structures of the plurality of second gate structures; a second conductive structure, formed in the first dielectric layer over the second source-drain doped layer; and a fourth protection layer, formed on a top of the second conductive structure Fig 2, Fig 3A-3C.
Regarding claim 4, Song discloses wherein: the substrate includes a base and a plurality of discrete fins formed on the base Fig 2; the first gate structure is across a length portion of a fin of the plurality of discrete fins Fig 2, and covers a portion of sidewall and top surfaces of the fin Fig 2; and the second gate structure is across a length portion of the fin, and covers a portion of sidewall and top surfaces of the fin Fig 2.
Regarding claim 5, Song discloses wherein: the first source-drain doped layer is formed in the fin, and the second source-drain doped layer is formed in the fin Fig 2, Fig 3A-3C.
Regarding claim 6, Song discloses wherein: the first gate structure includes a first gate dielectric layer and a first gate electrode layer formed over the first gate dielectric layer; and the second gate structure includes a second gate dielectric layer and a second gate electrode layer formed over the second gate dielectric layer Fig 2, Fig 3A-3C.
Regarding claim 7, Song discloses wherein: the conductive layer is made of a material including a metal, and the metal includes tungsten, aluminum, copper, titanium, silver, gold, lead, nickel, or a combination thereof ¶0068.
Regarding claim 8, Song discloses wherein: the first conductive structure is made of a material including a metal, and the metal includes tungsten, aluminum, copper, titanium, silver, gold, lead, nickel, or a combination thereof ¶0046.
Regarding claim 9, Song discloses wherein: the second conductive structure is made of a material including a metal, and the metal includes tungsten, aluminum, copper, titanium, silver, gold, lead, nickel, or a combination thereof ¶0046 and 0068.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US Publication No. 2021/0272893) in view of Basker et al (US Patent No. 9,508,825) and in further view of Hsieh et al (US Publication No. 2018/0174904).
Regarding claim 3, as best understood,  Song and Basker discloses all the limitations except for the arrangement of the second dielectric layer. Whereas Hsieh discloses a second dielectric layer, formed over the first dielectric layer, the conductive layer, the second protection layer, and the fourth protection layer; and a source-drain plug and a gate plug, formed in the second dielectric layer, wherein: the second dielectric layer exposes top surfaces of the source-drain plug and the gate plug, the source-drain plug is extended into an inside of the first dielectric layer, and is in contact with a portion of the second conductive structure, and the gate plug is extended into an inside of the first dielectric layer, and is in contact with a portion of the second gate structure Fig 25. Song and Hsieh are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Song because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the dielectric layer arrangement and incorporate the teachings of Hsieh to improve device insulation and improve device connectivity.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811